Covello, J.,
dissenting. I disagree that the acquittal of the sole coconspirator in a separate trial foreclosed, as a matter of law, the prosecution of this defendant for conspiracy in a later trial. The earlier determination in State v. Grullon, 212 Conn. 195, 562 A.2d 481 (1989), that General Statutes § 53a-48 is a “bilateral” conspiracy statute does not offer any real insight in addressing the present issue. Nor does the line of cases holding that the acquittal of one conspirator forecloses the conviction of other conspirators found guilty in the same trial. This rule, while making obvious sense in the context of a single trial for all of *263the reasons stated in the majority opinion, has been rejected by a number of jurisdictions where, as here, the acquittal occurs in a separate trial. See United States v. Irvin, 787 F.2d 1506, 1512-14 (11th Cir. 1986); United States v. Roark, 753 F.2d 991, 995-96 (11th Cir.), reh. denied, 761 F.2d 698 (11th Cir. 1985); United States v. Espinosa-Cerpa, 630 F.2d 328, 330-32 (5th Cir. 1980); Gardner v. State, 286 Md. 520, 524-29, 408 A.2d 1317 (1979); Commonwealth v. Brown, 473 Pa. 458, 463-67, 375 A.2d 331 (1977).
An earlier unsuccessful prosecution of an alleged coconspirator in a separate trial means nothing more than that on a given date the prosecution failed to meet its burden of proving the defendant guilty beyond a reasonable doubt of all of the elements constituting conspiracy. It certainly does not mean as the majority now holds, that a conspiracy did not occur. “It has long been recognized that criminal juries in the United States are free to render ‘not guilty’ verdicts resulting from compromise, confusion, mistake, leniency or other legally and logically irrelevant factors. Dunn v. United States, 284 U.S. 390, 393-94, 52 S. Ct. 189, 190-191, 76 L. Ed. 2d 356 (1932). Consequently, an acquittal is not to be taken as the equivalent of a finding of the fact of innocence; nor does it necessarily even reflect a failure of proof on the part of the prosecution.” United States v. Espinosa-Cerpa, supra, 332.
Suppose, for example, that a jury is satisfied that a conspiracy took place, but is not satisfied with the evidence that the person on trial has been properly identified as one of the conspirators. Failure to establish this element in the first trial will now serve to exonerate the other conspirator no matter how strong the proof is as to him. Suppose in the first trial, the alleged conspirator is found guilty. In a subsequent trial, however, all his coconspirators are found not guilty because the principal witness in the first trial is no longer available. Based on the majority’s reasoning in this decision, *264it only seems logical that the first conviction must now also be set aside.
Hereafter, in the prosecution of coconspirators at separate trials, should all but one of them be found not guilty for whatever the reason, the other also will now go free. I submit that such an outcome is neither legally nor logically correct. I would affirm the decision of the trial court in all respects.